Citation Nr: 1218892	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  07-34 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified at an April 2010 hearing by a Veterans Law Judge, sitting at the RO.  A transcript of that hearing is associated with the claims file.  

In February 2012, the Veteran was notified that the Veterans Law Judge who conducted his Board hearing was no longer employed by the Board, and offered the opportunity to testify at another Board hearing.  In a July 2012 letter, the Veteran indicated that he did not wish to have another hearing, and that the Board should proceed with adjudication of his appeal.

The Veteran's appeal was remanded by the Board in November 2010.  The Board's remand directed that the RO arrange for the Veteran to undergo VA joints and spine examinations to determine the etiology of his back and knee disabilities.  These examinations were conducted in January 2011.  The remand also directed that if the benefits sought on appeal were not granted, a Supplemental Statement of the Case should be issued.  This was accomplished in January 2012.  Accordingly, the Board finds that there has been substantial compliance with the directives of the November 2010 Remand in this case, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).




FINDINGS OF FACT

1.  The Veteran's service treatment records show treatment for an upper back injury in March 1965, and a report of back pain and muscle spasm in April 1965, but no reported or documented injuries to either knee.

2.  Multi-level lumbar degenerative disc disease and spondylosis, status post partial laminectomy, left knee mild to moderate degenerative joint disease, status post arthroscopic surgery, and right knee mild degenerative joint disease are currently diagnosed.

3.  The competent and credible evidence of record does not relate the Veteran's back disability to his military service.

4.  The competent and credible evidence of record does not relate the Veteran's bilateral knee disability directly to his military service or on a proximate basis to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A November 2007 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained.  Private treatment records from North Suburban Hospital are not pertinent to the issues on appeal; the Veteran identified records concerning his late 1970s back surgery by Drs. Lowe and James, but the RO's attempts to obtain these records were unsuccessful as the records had already been destroyed after 7 years, as required under Colorado law.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  A VA examination was conducted in January 2011; the record does not reflect that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiner reviewed the Veteran's complete service treatment records, interviewed him as to his in-service injuries and work, post-service employment, and other medical history; a complete nexus opinion with respect to each issue on appeal was also provided, accompanied by a full rationale for the conclusion stated.  

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claims of service connection.  The Veteran was assisted at the hearing by an accredited representative from the Colorado Division of Veterans Affairs.  The representative and the VLJ asked questions to ascertain the extent of any in-service injury and to determine whether the Veteran's current disability is related to his military service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

Back Disability

The Veteran's service treatment records reflect that in March 1965, the Veteran was struck in the back by a car fender while working with wrecked automobiles, and was experiencing pain between his shoulder blades; muscle injury was diagnosed, and the Veteran reported in April 1965 that he continued to have back pain and muscle spasm after prolonged aggravation of lifting.  However, the Veteran's April 1968 service separation examination and April 1968 report of medical history do not reflect a diagnosed back disability.

Subsequent to service, VA outpatient treatment records dated from August 2007 through April 2012 show that back pain was listed in the computerized problem list, and that the Veteran sought treatment for back pain in August 2007 and October 2009.  Additionally, at the January 2011 VA examination, the Veteran reported working in recovery and evacuation of tanks, helicopters, and trucks during service, and reiterated the March 1965 back injury, noting that afterwards, he experienced significant low back pain, and was put on light duty for a week.  After service, he worked as a truck driver, retail furniture salesperson, car salesperson, and lawn care salesperson until he was laid off in 2010.  Specifically, he reported experiencing a flare-up of low back pain in 1978 while rolling up a dolly during his job as a truck driver, after which he underwent in a partial lumbar laminectomy in 1979, and traded truck driving for sales, which required only light lifting.  The diagnosis after physical examination was multi-level lumbar degenerative disc disease and spondylosis, status post partial laminectomy.

Two opinions address the relationship between the Veteran's currently diagnosed back disability and his military service.  In an undated letter received by VA in March 2008, the Veteran's VA treating nurse practitioner reiterated the Veteran's military service in which he evacuated and recovered tanks and helicopters, both in Vietnam and in Germany, and recalled his 1965 back injury.  She also noted that the Veteran's military occupational specialty required him to jump from helicopters, causing him to have back pain at the end of each day.  She concluded that it was more likely than not that the Veteran's current back problems were related to his military duty.

Conversely, the January 2011 VA examiner concluded that it was less likely than not that the Veteran's back disability was the result of his military service, noting that there was no documentary evidence of a low back injury during service, even though the Veteran repeatedly sought treatment for various other medical conditions during his approximately four years of service.  There was also no evidence that any back symptomatology affected the Veteran's ability to be a truck driver for the period 1969 to 1979, after service, especially in light of medical literature noting the strong relationship between truck driving as a profession and the development of back pain.  Further, the examiner stated, the Veteran's first post-service treatment for a back disability occurred in 1979, after a work-related lifting injury.  

The VA examiner's opinion must be afforded more weight than that of the Veteran's treating VA nurse practitioner, whose opinion provides no rationale for the stated conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The VA nurse practitioner's opinion also does not address the Veteran's post-service employment as a truck driver, which the VA examiner points out is documented in medical literature to likely result in back injuries, or the absence of sick call visits for back symptoms when the Veteran made repeated visits for treatment of other medical conditions.  

Further, the Board finds the Veteran's assertions, to include at his April 2010 Board hearing and in the procedural documents of record, to be inconsistent and therefore not credible evidence of continuity of back symptomatology.  Indeed, in a November 2007 statement in support of his claim, the Veteran claimed that he was sore from completing his daily responsibilities when he retired for the evening, and that from the time he was first injured in Germany in 1965 through the remainder of his service, he continued to have back problems.  But other than the documentation of the 1965 injury, the service treatment records do not reflect that the Veteran ever reported having this pain even though he made frequent visits to call for several other conditions, and did not tell the examining physician at his April 1968 service separation examination that he experienced back pain.  He also testified at his April 2010 Board hearing that he was prescribed muscle relaxants for approximately two months after his 1965 injury, but his service treatment records do not reflect such prescriptions.

His assertions are also not competent evidence of a relationship between his currently diagnosed back condition and his military service; while he is competent to testify as to experiencing back pain, which is capable of lay observation, he is not competent to render a medical diagnosis, or to opine as to whether his currently diagnosed back disability is related to service, or instead to some other cause, to include post-service employment.  See Barr, 21 Vet. App. at 307 (holding that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concluding that certain disabilities are not conditions capable of lay diagnosis).

Based on the greater relative probative nature of the VA examiner's opinion versus that of the Veteran's treating nurse practitioner, and the contradiction of the Veteran's lay assertions as to continuity from the service treatment records, the criteria for service connection for a back disability are not met, as the preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Knee Disability

The Veteran's service treatment records, to include his April 1968 service separation examination and April 1968 report of medical history, do not reflect documented reports of an injury to either knee, treatment for knee symptoms, or a diagnosed disability in either knee.

Subsequent to service, VA outpatient treatment records dated from August 2007 to February 2009 reflect that the Veteran reported bilateral knee pain and received repeated Synvisc injections in both knees; a September 2007 VA outpatient treatment record noted clinical findings consistent with osteoarthritis.  Although an October 2007 magnetic resonant imaging test report found an anterior cruciate ligament (ACL) tear in both knees, medial and lateral meniscus tears of the left knee, and probable endochondroma of the left knee.  VA outpatient treatment records dated from October 2009 through April 2012 show that knee pain was listed in the computerized problem list, and that the Veteran sought treatment for knee pain in October 2009, April 2011, and June 2011.

At the January 2011 VA examination, the Veteran reported working in recovery and evacuation of tanks, helicopters, and trucks during service.  He stated that during service, he was riding on a helicopter on his way to retrieve a damaged vehicle when he jumped 3 to 4 feet from the helicopter to the ground, twisting his left knee outwards, with pain and swelling the next day.  After service, he worked as a truck driver, retail furniture salesperson, car salesperson, and lawn care salesperson until he was laid off in 2010.  He reported that he has had persistent left knee pain after service, worsening when he fell in a hole while walking in 1998, at which time he was told he had an old meniscus tear and underwent arthroscopic surgery.  The diagnoses after physical examination were left knee mild to moderate degenerative joint disease, status post arthroscopic surgery, and right knee mild degenerative joint disease.

Two opinions address the relationship between the Veteran's currently diagnosed knee disabilities and his military service.  In an undated letter received by VA in March 2008, the Veteran's VA treating nurse practitioner reiterated the Veteran's military service in which he evacuated and recovered tanks and helicopters, sometimes requiring him to jump from helicopters, which caused him to have knee pain at the end of each day.  She concluded that it was more likely than not that the Veteran's current knee problems were related to his military duty.

Conversely, the January 2011 VA examiner concluded that it was less likely than not that the Veteran's knee disabilities were the result of his military service.  She noted that there was no evidence of an injury to either knee during service, even though the Veteran repeatedly sought treatment for various other medical conditions during his approximately four years of service.  Further, she concluded, the current knee condition was more likely attributable to the work-related injury the Veteran sustained in 1998, primarily because if the Veteran had a chronic knee injury at service separation, he would not have been able to complete 10 years of work as a truck driver.  His assertions as to his in-service injuries were considered, but alone did not convince the examiner that such an injury would have resulted in the current disability.  Finally, she concluded, the right knee disability was not likely caused by the left knee disability, as there were no biomechanical factors to link the Veteran's right knee condition to his left knee condition.

The VA examiner's opinion must be afforded more weight than that of the Veteran's treating VA nurse practitioner.  As noted with respect to the opinion on the back disability, the VA nurse practitioner's opinion provides no rationale for the conclusion stated.  See Nieves-Rodriguez, 22 Vet. App. at 304.  It also does not address the Veteran's post-service employment as a truck driver, which the VA examiner points out is documented in medical literature to result in knee injuries, or the Veteran's repeated visits to sick call for conditions other than his knees.  

Further, the Board finds the Veteran's assertions, to include at his April 2010 Board hearing and in the procedural documents of record, to be contradictory and therefore not credible evidence of continuity of symptomatology.  Indeed, in a November 2007 statement in support of his claim, the Veteran claimed that he was sore from completing his daily responsibilities when he retired for the evening, and that from the time he was first injured in Germany in 1965 through his service in Vietnam, he continued to have knee problems.  But other than the documentation of the 1965 injury, the service treatment records do not reflect that the Veteran ever reported having this pain even though he made frequent visits to call for several other conditions, and did not tell the examining physician at his April 1968 service separation examination that he experienced knee pain.  While multiple procedural documents reflect his assertion that he had knee pain since an in-service injury after jumping out of a helicopter, the Veteran indicated during his April 2010 Board hearing that he experienced the knee pain at the time of the helicopter jump during service, then only re-experienced pain again after injuring it during work approximately 10 years later.  This is also contradicted by his November 2007 statement in support of claim, in which he reported that he had experienced pain in his knees in service, and again a few years after service at which point he sought treatment.

His assertions are also not competent evidence of a relationship between his currently diagnosed knee problems and his military service.  He is competent to testify as to symptoms such as knee pain, but is not competent to render a medical diagnosis, or to opine as to whether his currently diagnosed knee disabilities are related to service, or instead to some other cause, to include post-service employment.  See Barr, 21 Vet. App. at 307; see also Woehlaert, 21 Vet. App. at 462.

Based on the greater relative probative nature of the VA examiner's opinion versus that of the Veteran's treating nurse practitioner, and the contradiction of the Veteran's lay assertions as to continuity from the service treatment records, service connection for a bilateral knee disability is not warranted on a direct basis.

The evidence also does not relate the Veteran's knee disabilities to a service-connected disability.  Neither the VA examiner nor the Veteran's VA treating nurse practitioner opined that either knee disability was causally related to the Veteran's back disability; the VA examiner did not provide an opinion because she found that the Veteran's back disability was not related to service.  The remaining evidence of record does not attribute either knee disability to the Veteran's other service-connected disabilities, prostate cancer and posttraumatic stress disorder.  For these reasons, service connection for a bilateral knee disability on a secondary basis is also not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and the Veteran's claim for service connection must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


